                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


Ronald Kirk Brown,

       Plaintiff,

v.                                           Case No. 16-11837

Steve Rivard, et al.,                        Sean F. Cox
                                             United States District Court Judge
      Defendants.
______________________________/

                                   ORDER ADOPTING
                        2/13/19 REPORT AND RECOMMENDATION

       On May 12, 2016, Plaintiff Ronald Kirk Brown (“Plaintiff”), a prison inmate in the

custody of the Michigan Department of Corrections, filed a pro se civil rights complaint under

42 U.S.C. § 1983. Thereafter, the Court referred the matter for pretrial proceedings before

Magistrate Judge Steven Whalen.

       Brown’s complaint named the following seven Defendants: 1) Warden Steve Rivard; 2)

C/O Siefker; 3) C/O Kellog; 4) RN Sounder; 5) Librarian Bugbee; 6) Grievance Coordinator

Kathleen Sheet-Parsons; and 7) Assistant Deputy Warden Kelly Barnett.

       Defendants Rivard, Kellog, Bugbee, Sheet-Parsons, and Barnett have since been

dismissed from this action without prejudice under 42 U.S.C. § 1997e(a). (ECF No. 28).

       On June 28, 2018, the two remaining Defendants, Siefker and Sounders, filed a Motion

for Summary Judgment. (ECF No. 42). The magistrate judge ordered Plaintiff to file his

response to that motion no later than August 13, 2018. (See ECF No. 43).

       Plaintiff filed a response to the motion on August 2, 2018 (ECF No. 46), and his filing

                                                1
consisted of 157 pages.

       On February 13, 2019, the magistrate judge issued a Report and Recommendation (“the

R&R”) wherein he recommends that this Court grant the summary judgment motion filed by

Defendants Siefker and Souders and dismiss those two Defendants with prejudice. (ECF No.

50). That R&R expressly advised the parties that “[a]ny objections to this Report and

Recommendation must be filed within fourteen (14) days of service of a copy hereof as provided

for in 28 U.S.C. § 636(b)(1) and E.D. Mich. LR 72.1(d)(2).” (R&R at 12). The R&R also

advised that the “[f]ailure to file specific objections constitutes a waiver of any further right to

appeal.” (Id.) (emphasis added).

       Plaintiff did not file any objections and the time for doing so has passed.

       The Court notes that, after the summary judgment motion briefing had concluded, and

after the magistrate judge has issued his R&R, Plaintiff filed: 1) a declaration; 2) another1

motion seeking appointment of counsel; and 3) another brief in response to the summary

judgment motion. None of those filings constitute objections to the magistrate judge’s R&R.

Indeed, they make no reference to the R&R whatsoever.

       Accordingly, the Court hereby ADOPTS the February 13, 2019 R&R, GRANTS the

summary judgment motion filed by Defendants Siefker and Sounder and DISMISSES the

claims against Siefker and Sounders with prejudice.




       1
        The magistrate judge previously denied Plaintiff’s request for the appointment of
counsel. (ECF No. 47).

                                                   2
IT IS SO ORDERED.



                        s/Sean F. Cox
                        Sean F. Cox
                        United States District Judge

Dated: March 11, 2019




                           3
